Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 10/30/2022. Claims 1-18, 24, 26, 28-29, and 36 have been previously canceled. Thus, claims 19-23, 25, 27, 30-35, and 37 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-20, 23, 25, 27, 30-33 and 37 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over HUI et al. (U.S Publication No. 20100270942 A1) in view of Hanington (U.S Publication No. 20100226156 A1), and in further view of Kamata (U.S Publication No. 20130069550 A1).
Regarding claim 19, HUI discloses a driver (as shown in fig. 16, 18, 24, and 35) for LED lighting having a plurality of LEDs (which is LED LOAD with plurality of LEDs, as shown in fig.16 or fig. 18, 24 and 35), the driver connected to an AC mains power source (lines 3-4, section 0163) and receiving AC input power directly from the AC main power source (as shown in fig. 18, 24 and 35) to produce a luminous flux (Vs is rectified by the four diode of rectifier and supply current to the output to LEDs to produce a luminous flux, as shown in fig. 18, 24 and 35), an input inductor (Ls, fig. 18, 24 and 35), the input inductor (Ls in fig. 18, 24 and 35) thereby converting the AC power source from a voltage source to a current source to provide a limited AC current to the circuit (section 0112, 0137, and 0163), and a smoothing capacitor (C3, fig. 35) to smooth the rectified output power (section 0156), with the entire driver being free from valley-fill circuits (lines 5-6, section 0156), active switches (there is not active switches as shown in fig. 35), and electrolytic capacitor (lines 4-6, section 0154).
But, HUI fails to specifically disclose a voltage multiplier for supplying a rectified
output power to the LEDs and the inductor is connected between the voltage multiplier and AC power source as claimed.
However, Hanington teaches a power supply circuit wherein the circuit comprising a four stages of voltage multiplier for rectified input voltage (as shown in fig. 7, section 0035).
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the invention was made to replace the device of HUI’s rectifier using Hanington’s one stage voltage multiplier (comprising C7, D7, C11 and D8, any number of stage of voltage multiplier can be used, section 0035) because Hanington provides the motivation using this kind of voltage multiplier in the circuit can provide a need high voltage without excessive output voltage droop and ripple (section 0008).
But HUI and Hanington fail to specifically disclose an input capacitor connected across the AC power source as claimed.
However, Kamata teaches of an input capacitor (the capacitor is within an EMI filter 14, fig. 1) connected across the AC power source (E, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of HUI’s and Hanington’s as Kamata’s because it can build up voltage above the input voltage, which helps in the smooth current fluctuations. Examiner notes: although Kamata fails to explicitly teach a non-electrolytic capacitor, it is well known that electrolytic capacitors cannot be used with AC sources.
Regarding claim 20, Hui in view of Hanington and Kamata discloses a driver according to claim 19, wherein the plurality of LEDs are connected in series (as shown in fig. 16, HUI’s, the LED load shown in fig.16 can be used in all the embodiments in this invention, section 0056).
Regarding claim 23, Hui in view of Hanington and Kamata discloses a driver according to claim 19, wherein the drive allows a variation in the rectified output power corresponding to a variation in the luminous flux unnoticeable by a human eye (section 0019, HUI’s).
Regarding claim 25, Hui in view of Hanington and Kamata discloses a driver according to claim 19, further comprising an output capacitor (C, fig. 37, HUI’s, this is not electrolytic capacitor, section 0086, HUI’s) between the rectifier and the LEDs (in section 0171 of HUI’s states that the feature of the various examples described can be combined in other combinations, so in this case, in section 0170 of HUI’s states that this is the second way to reduce the size of circuit, therefore, the capacitor can be used in this combination to reduce the size of circuit, sections 0170-0171 of HUI’s).
Regarding claim 27, Hui in view of Hanington and Kamata discloses a driver according to claim 19, further comprising an output inductor (L, fig. 24 and 35, HUI’s) between the rectifier and the LEDs (as shown in fig. 24 and 35, HUI’s).
Regarding claim 30, a Hui in view of Hanington and Kamata discloses a driver according to claim 19, wherein the LEDs are in the form of series-connected strings connected in series (since there are several of LEDs connected in series, so it can be divided several sections with at least two LEDs connected in series, and all the sections are still connected in series, as shown in fig.16, HUI’s).
Regarding claim 31, Hui in view of Hanington and Kamata discloses a driver according to claim 19, wherein the series-connected strings are arranged in parallel (as shown in fig. 8, LED LOAD, HUI’s, in section 0171 of HUI’s states that the feature of the various examples described can be combined in other combinations, so in this case, the LED load shown in fig. 24 and 35 can use the way as shown in fig. 8 of HUI’s).
Regarding claim 32, HUI discloses a method of driving LED lighting having a plurality of LEDs (see fig. 16, 18, 24 and 35), the method using a driver for:
connecting to an AC mains power source (lines 3-4, section 0163);
receiving AC input power having an input voltage directly from the AC mains power source (as shown in fig. 18,  24 and 35);
converting the AC power source (as shown in fig. 18, 24 and 35) from a voltage source to a current source with an input inductor (Ls, fig. 18, 24 and 35) to provide a limited AC current to the voltage multiplier (through Ls, section 0112,  0137 and 0163);
rectifying the AC input power to supply a rectified output power to the LEDs to produce a luminous flux (Vs is rectified by the four diode and supply current to the output to LEDs to produce a luminous flux, as shown in fig. 18, 24 and 35); and
smoothing the rectified output power with a smoothing capacitor to allow a variation in the rectified output power corresponding to a variation in the luminous flux unnoticeable by a human eye (through capacitor C3, fig. 35, section 0156), without using valley-fill circuits, active switches (there is not active switches as shown in fig. 35), and electrolytic capacitors in the entire driver (lines 4-6, section 0154).
But, HUI fails to specifically disclose multiplying the input voltage to supply a multiplied output voltage to the LEDs as claimed.
However, Hanington teaches of a power supply circuit wherein the circuit comprising a four stages of voltage multiplier for rectified input voltage (as shown in fig. 7, section 0035).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to add the device of Hanington’s one stage voltage multiplier (comprising C7, D7, C11 and D8, any number of stage of voltage multiplier can be used, section 0035) in parallel to HUI’s rectifier because Hanington provides the motivation using this kind of voltage multiplier in the circuit can provide a need high voltage without excessive output voltage droop and ripple (section 0008).
But, HUI and Hanington fail to specifically disclose correcting an input power factor with an input capacitor as claimed.
However, Kamata teaches of correcting an input power factor with an input capacitor (an input capacitor is within an EMI filter 14, fig. 1 across the AC power source E is used to correct input power factor, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the device of HUI’s and Hanington’s as Kamata’s because it can build up voltage above the input voltage, which helps in the smooth current fluctuations.
Examiner notes: although Kamata fails to explicitly teach a non-electrolytic capacitor, it is well known that electrolytic capacitors cannot be used with AC sources.
Regarding claim 33, Hui in view of Hanington and Kamata discloses a method according to claim 32, wherein the plurality of LEDs are connected in series (as shown in fig. 16, HUI’s).
Regarding claim 37, Hui in view of Hanington and Kamata discloses a LED lighting system having a drive according to claim 19 (as shown in fig. 24 and 35, HUI’s).
Claims 21-22 and 34-35 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over HUI et al. (U.S Publication No. 20100270942 A1) in view of Hanington (U.S Publication No. 20100226156 A1) and Kamata (U.S Publication No. 20130069550 A1), and in further view of Ylonen (U.S Publication No. 20120104176 A1).
Regarding claims 21-22 and 34-35, HUI in view of Hannington and Kamata discloses a driver for LED lighting including a voltage multiplier as shown above and the circuit without using electrolytic capacitor (section 0086, HUI’s).
But, none of them specifically discloses wherein the voltage multiplier is one or any combination of: a voltage doubler, a voltage tripler, and a voltage quadrupler as claimed in claim 21, and wherein the voltage multiplier is one or the combination of: a Delon voltage doubler, and a Greinacher voltage doubler as claimed in claim 22.
However, Ylonen teaches of circuit comprising voltage multiplier wherein the
 multiplier can be Greinacher Voltage Doubler (section 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the device of HUI in view of Hannington and Kamata as modified above as Ylonen’s because Ylonen provides the motivation that Greinacher Voltage Doubler is one of a light-weight voltage multiplier known in the art of known voltage multiplier architectures (section 0039) which can multiple voltage in a much more cost-efficient and lower-weight way of increasing thrust than increasing area (lines 9-10, section 0026).
Response to Arguments
Applicant's arguments filed on 10/30/2022 have been fully considered but they are not persuasive. 
Applicants assert that “prior art US 2010/0270942 A1 (“HUI”), which we note is the present applicant’s own publication, and US 2010/0226156 A1 (“Hanington’), and that therefore the present rejection based on HUI and Hanington are not well-founded (page 5 of 11, para. 5).” The examiner respectfully disagrees because Hui’s and Hanington’s publications are published at least one year before the filling date of the current application, which are qualified for the prior arts of 102(b) under Pre-AlA.
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that
obviousness may be established by combining or modifying the teachings of the prior
art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See /n re Fine, 837 F.2d 1071, 5
USPQe2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385
(2007). In this case, the examiner only cited one of Hanington’s multipliers as shown
within the rectangle comprising C7, D7, C11 and D8 as shown in fig.7 above to connected to Hui’s free from valley-fill circuit for rectification, smoothing and multiplying since Hanington states that any number of stage of the multiplier can be used as desired (section 0035). Since Hui’s circuit is free from valley-fill circuit, so the combination of Hui and Hanington discloses and teaches of the claimed limitation.
Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, with regards to applicant's argument that "a large inductor teaches away (page 5 of 11 to page 7 of 11)". Examiner notes the claims do not require a "large inductor", so the applicant argue the limitations that are not claimed (i.e. large/small inductor).
In response to applicant’s argument in the Remark, particularly that the inductors used on the input in Hui et al. do not fall under the definition as claimed since they are not for "converting the AC power source from a voltage source to a current source”  and the inductor used on the output end of Hui et al., after the valley-fill circuit, do not fall under the definition of the input inductor as claimed, which is "between the AC power source and the voltage multiplier." The examiner respectfully disagrees with applicant’s arguments.
First, there is not any written description in the specification of the application that disclose “an input inductor converting the AC power source from a voltage source to a current source.”
Second, applicant is reminded that during patent examination, the pending claims must be “given the broadest reasonable interpretation consistent with the specification.” In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). Further, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant is also reminded that prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In this case, the examiner further clarify that HUI discloses, in section 0112, FIG. 18 shows one example of a circuit provided with means for controlling the power sensitivity of the load against AC voltage fluctuation. In this example a passive ballast for an LED system is shown provided with a diode rectifier, a valley-fill circuit for reducing the voltage ripple of the rectified DC power, and a filter inductor L for generating a current source provided to the LED load. It will be understood that as described above the inductor L could instead by replaced by a current ripple reduction circuit comprising a coupled inductor with a capacitor. In this circuit an input inductor L.sub.s is provided in series between the AC supply V.sub.s and the diode rectifier which as will be explained below provides the necessary power sensitivity control.
HUI further discloses, in section 0137-0139, in another embodiment, the lighting system described above can become a dimmable system by using a variable input inductor L.sub.s, as shown in FIG. 24. As explained previously, the use of the input inductor of a reasonably large size is to reduce the LED power sensitivity against input voltage variation. By using a variable inductor Ls as shown in FIG. 24, the power control of the LED load can be achieved.
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For the reasons as stated above, the examiner still maintains the rejections and makes the office action as final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             12/17/2022